 

Exhibit 10.5

 

TNHC-ARANTINE GP LLC

c/o The New Home Company Inc.

85 Enterprise, Suite 450

Aliso Viejo, CA 92656

 

 

 

September 24, 2019

 

VIA OVERNIGHT DELIVERY

 

Arantine Hills Equity LP

c/o Tricon Capital Group

1067 Yonge Street

Toronto, Ontario M4W-2L2, Canada

Attention: Jeremy Scheetz

 

Re:  Arantine Hills Holdings LP – Funding of Excess Shortfall

 

Dear Sir/Madam:

 

As you know, TNHC Land Company LLC, a Delaware limited liability company
(“TNHC”) and Arantine Hills Equity LP, a Delaware limited partnership
(“Tricon”), are the limited partners in Arantine Hills Holdings LP, a Delaware
limited partnership (“Holdings JV”), pursuant to that certain Limited
Partnership Agreement by and among TNHC, Tricon, and TNHC-Arantine GP LLC, a
Delaware limited liability company (the “GP”) dated as of July 31, 2014 (as
amended, the “Holdings JV Agreement”).  Holdings JV was formed to acquire, own,
and develop the property known as Arantine Hills in the City of Corona,
California (the “Project”). Capitalized terms used but not defined herein shall
have the meanings set forth in the Holdings JV Agreement.

                              

Reference is hereby made to that certain Letter Agreement dated June 28, 2017,
by and among GP, Tricon and TNHC, regarding the funding of certain amounts in
excess of the TNHC Contribution Cap and the Tricon Contribution Cap (the “First
Letter Agreement”).  As of the date hereof, the aggregate Capital Contributions
of TNHC and Tricon under the Holdings JV Agreement have exceeded the TNHC
Contribution Cap and Tricon Contribution Cap, respectively, and a proposed
annual budget for 2019 has not been approved by the Executive Committee. 
Notwithstanding the foregoing, the development and continued operation of the
Project requires additional equity and the parties hereto desire to enter into
this letter agreement to set forth their agreement regarding the funding of such
amounts (in addition to the Interchange Excess Shortfall Amounts agreed to be
funded in excess of such caps pursuant to the First Letter Agreement). 

 

1.         TNHC and Tricon hereby agree that, notwithstanding anything to the
contrary in the Holdings JV Agreement, if at any time the GP reasonably
determines that the Partnership requires additional cash funds in order to pay
for Partnership Costs and Expenses which are then due and payable or due and
payable within the next 60 days, and the Executive Committee has approved the
funding of such amounts in writing (which may be by the approval of an interim
operating plan that expressly provides for the funding of such amounts), then
(i) TNHC shall be obligated to fund any such amounts up to $2,750,000 (in excess
of the Interchange Excess Shortfall Amounts agreed to be funded pursuant to the
First Letter Agreement) and (ii) Tricon shall be obligated to fund any such
amounts up to $52,250,000 (in excess of the Interchange Excess Shortfall Amounts
agreed to be funded pursuant to the First Letter Agreement) (individually or
collectively, as applicable, the “2019 Excess Shortfall Amounts”).  Subject

 

-1-

--------------------------------------------------------------------------------

 

 

 

to the last two sentences of Section 4.2(a)(x) of the Holdings JV Agreement, the
GP shall deliver one or more Contribution Notices requesting the funding of all
or any portion of the 2019 Excess Shortfall Amounts in accordance with the terms
hereof and Section 4.2(e) of the Holdings JV Agreement.

 

2.         Any and all amounts funded as 2019 Excess Shortfall Amounts shall,
for the purpose of distributions of Available Cash under Section 6.1 of the
Holdings JV Agreement, be treated as if the 2019 Excess Shortfall Amounts funded
by the Partners were amounts funded as Excess Shortfall Amounts under Section
4.2(a)(x) of the Holdings JV Agreement. 

 

3.         In the event that either TNHC or Tricon fails to fund any 2019 Excess
Shortfall Amounts, the provisions of Section 4.3 of the Holdings JV Agreement
shall apply as if such 2019 Excess Shortfall Amounts were Mandatory Additional
Capital Contributions, including without limitation, to the extent applicable,
the treatment of any such failure to fund as a Monetary Default for purposes of
determining whether a Material Monetary Default has occurred with respect to any
Partner; it being acknowledged and agreed that, as provided in Section 4.3(f) of
the Holdings JV Agreement, the remedies available to a Non-Defaulting Partner
pursuant to Section 4.3, Article XI, and Article XII of the Holdings JV
Agreement are the sole and exclusive remedies available to a Partner that does
not fund any portion of the 2019 Excess Shortfall Amounts such Partner is
obligated to fund pursuant to this letter agreement.

 

The parties hereto acknowledge and agree that PSPIB U.S. Realty Inc., a Delaware
corporation, and the holder of an indirect interest in Tricon, is an intended
beneficiary of this letter agreement and shall have the right to enforce the
terms hereof.

 

Except as set forth in this letter agreement, the Holdings JV Agreement shall
not be modified and is hereby ratified and confirmed in all respects.

 

This letter agreement shall be governed by the laws of the State of Delaware.
The parties hereto do not intend to confer any benefit hereunder on any person,
firm or corporation other than the parties hereto and lawful assigns.  This
letter agreement may be executed in one or more counterparts and transmitted
electronically, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same instrument.  To the maximum extent
permitted by applicable law, a “pdf” or other electronic transmittal of a
signature page hereto (or the entire letter agreement) shall have the same force
and effect as a duly executed original of this letter agreement.

 

 

[continued on next page]

 

 

 

 

 

 

 

 

-2-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this letter agreement as of the
date set forth above.

 

GP: TNHC-ARANTINE GP LLC,   a Delaware limited liability company       By:     
 /s/ A.J. Jarvis                                        Name:       A.J. Jarvis 
                                      Title:          President                 
                           By:        /s/ Miek Harbur                           
      Name:      Miek Harbur                                    Title:   SVP,
General Counsel & Secretary        TRICON: ARANTINE HILLS EQUITY LP,   a
Delaware limited liability partnership         By:       Arantine Hills Equity
GP LLC, a Delaware limited liability company, its General Partner           By: 
     /s/ Julie Burdick                                Name:       Julie Burdick 
                              Title:        Vice President                     
           TNHC: TNHC LAND COMPANY LLC, a Delaware limited liability company    
  By:       /s/ A.J. Jarvis                                      Name:     
 A.J. Jarvis                                       Title:          President   
                                        By:        /s/ Miek Harbur             
                     Name:      Miek Harbur                                    
Title:   SVP, General Counsel & Secretary    

 

     

 

 

 

 

cc: Goulston & Storrs PC   400 Atlantic Avenue   Boston, MA  02110-3333   Attn: 
Zev D. Gewurz       Dzida, Carey & Steinman   3 Park Plaza, Suite 750   Irvine,
California 92614   Attn:  Steven J. Dzida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Arantine Hills Holdings LP Letter Agreement - 2019]

 

 

 